UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-108057 COMMONWEALTH INCOME & GROWTH FUND V (Exact name of registrant as specified in its charter) Pennsylvania 65-1189593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESxNO¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12c-2 of the Act): YES¨ NOx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO x FORM 10-Q MARCH 31, 2007 TABLE OF CONTENTS PART I Item 1. Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Sumission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Index to Exhibits 15 Signatures Certifications 2 Table of Contents Commonwealth Income & Growth Fund V Condensed Balance Sheet March 31, December 31, 2007 2006 (unaudited) Assets Cash and cash equivalents $ 6,838,687 $ 7,071,792 Lease income receivable, net of reserves of $0 as ofMarch 31, 2007 and December 31, 2006 77,533 202,493 Other receivable – Affiliates 61,996 58,578 Prepaid Fees 18,837 4,670 6,997,053 7,337,533 Computer equipment, at cost 16,657,458 15,195,877 Accumulated depreciation (3,988,259 ) (2,949,031 ) 12,669,199 12,246,846 Equipment acquisition costs and deferred expenses, net 479,874 474,586 Prepaid acquisition fees 344,899 376,996 824,773 851,582 Total Assets $ 20,491,025 $ 20,435,961 Liabilities and Partners' Capital Liabilities Accounts payable $ 190,457 $ 177,550 Accounts payable - General Partner 10,099 56,762 Other accrued expenses 458,263 38,446 Unearned lease income 225,276 151,248 Notes Payable 2,569,021 2,320,496 Total liabilities 3,453,116 2,744,502 Partners' Capital General partner 1,000 1,000 Limited partners 17,036,909 17,690,459 Total Partners' Capital 17,037,909 17,691,459 Total Liabilities and Partners' Capital $ 20,491,025 $ 20,435,961 see accompanying notes to condensed financial statements 3 Table of Contents Commonwealth Income & Growth Fund V Condensed Statements of Operations Three months Ended March 31, 2007 2006 (unaudited) Income Lease $ 1,378,282 $ 604,587 Interest and other 74,481 49,425 Total income 1,452,763 654,012 Expenses Operating 286,222 354,490 Organizational costs - 36,751 Equipment management fee - General Partner 68,914 30,229 Interest 28,062 16,173 Depreciation 1,039,228 439,739 Amortization of equipmentacquisition costs and deferred expenses 58,913 24,396 Total expenses 1,481,339 901,778 Net (loss) $ (28,576 ) $ (247,766 ) Net (loss) allocated to limited partners $ (34,826 ) $ (254,244 ) Net (loss) per equivalent limitedpartnership unit $ (0.03 ) $ (0.22 ) Weighted average number of equivalent limitedpartnership units outstanding during the period 1,249,951 1,130,000 see accompanying notes to condensed financial statements 4 Table of Contents Commonwealth income & Growth Fund V Condensed Statements of Partners’ Capital For the Three Months ended March 31, 2007 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2007 50 1,249,951 $ 1,000 $ 17,690,459 $ 17,691,459 Net income (loss) — — 6,250 (34,826 ) (28,576 ) Distributions — — (6,250 ) (618,724 ) (624,974 ) Balance, March 31, 2007 50 1,249,951 $ 1,000 $ 17,036,909 $ 17,037,909 see accompanying notes to condensed financial statements 5 Table of Contents Commonwealth Income & Growth Fund V Condensed Statements of Cash Flow Three months Ended March 31, 2007 2006 (unaudited) Net cash provided by operating activities $ 1,311,737 $ 466,239 Capital expenditures (887,764 ) (2,034,556 ) Prepaid acquisition fees 32,097 (99,608 ) Equipment acquisition fees paid to General Partner (58,463 ) (95,209 ) Net cash (used in) investing activities (914,130 ) (2,229,373 ) Contributions - 5,254,658 Distributions (624,974 ) (524,571 ) Offering costs - (593,264 ) Debt Placement fees paid to General Partner (5,738 ) (3,457 ) Net cash provided by (used in) financing activities (630,712 ) 4,133,366 Net increase (decrease) in cash and cash equivalents (233,105 ) 2,370,232 Cash and cash equivalents, beginning of period 7,071,792 10,722,300 Cash and cash equivalents, end of period $ 6,838,687 $ 13,092,532 see accompanying notes to condensed financial statements 6 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund V (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on May 19, 2003.The Partnership offered for sale up to 1,250,000 units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Partnership reached the minimum amount in escrow and commenced operations on March 14, 2005.As of February 24, 2006, the Partnership was fully subscribed. The Partnership uses the proceeds of the Offering to acquire, own and lease various types of computer peripheral equipment and other similar capital equipment, which will be leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp, on behalf of the Partnership and other affiliated partnerships, will acquire computer equipment subject to associated debt obligations and lease agreements and allocate a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of Commonwealth Capital Corp.Commonwealth Capital Corp. is a member of the Investment Program Association (IPA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its computer equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2015. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31 has been prepared from the books and records without audit.Financial information as of December 31 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated have been included.Operating results for the three month period ended March 31, 2007 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2007. Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, then an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset.The partnership determined that no impairment existed as of March 31, 2007. 7 Table of Contents Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent limited partner units outstanding during the period. 3. Computer Equipment The Partnership is the lessor of equipment under operating leases with periods ranging from 12 to 38 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Through March 31, 2007, the Partnership’s leasing operations consisted of operating leases.Operating lease revenue is recognized on a monthly basis in accordance with the terms of the lease agreement.Rent is recorded on a straight line basis. The company’s leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing or sale of equipment.This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is factored in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations.No remarketing fees were paid for the period ended March 31, 2007. The Partnership’s share of the computer equipment in which it participates with other partnerships at March 31, 2007 and December 31, 2006 was approximately $4,860,000 and $3,923,000 respectively, which is included in the Partnership’s fixed assets on its balance sheet.The total cost of the equipment shared by the Partnership with other partnerships at March 31, 2007 and December 31, 2006 was approximately $9,684,000 and $8,188,000, respectively.The Partnership’s share of the outstanding debt associated with this equipment at March 31, 2007 and December 31, 2006 was $991,000 and $526,000, respectively.The total outstanding debt at March 31, 2007 and December 31, 2006 was $1,764,000 and $1,148,000, respectively. 8 Table of Contents The following is a schedule of future minimum rentals on noncancellable operating leases at March 31, 2007: Amount Nine months ending December 31, 2007 $ 4,735,423 Year ended December 31, 2008 5,539,567 Year ended December 31, 2009 2,385,412 Year ended December 31, 2010 152,422 $ 12,812,824 4. Related Party Transactions Receivables/Payables As of March 31, 2007, the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. Reimbursable Expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of supplies and services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner.In addition, the General Partner and its affiliates are entitled to reimbursement for certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership.During the three months ended March 31, 2007, the Partnership recorded $163,000 for reimbursement of expenses to the General Partner.During the three months ended March 31, 2006, the Partnership recorded $75,000 for reimbursement of expenses to the General Partner. Offering Costs Offering costs are payments for selling commissions, dealer manager fees, professional fees and other offering expenses relating to the syndication of the Partnership’s units.Selling commissions are 8% of the partners’ contributed capital and dealer manager fees are 2% of the partners’ contributed capital.These costs have been deducted from partnership capital in the accompanying financial statements. Equipment Acquisition Fee The General Partner is entitled to be paid an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.For the period ended March 31, 2007 and 2006, equipment acquisition fees of approximately $58,000 and $95,000, respectively, were earned bythe General Partner. Debt Placement Fee As compensation for arranging term debt to finance the acquisition of equipment by the Partnership, the General Partner is paid a fee equal to 1% of such indebtedness; provided, however, that such fee shall be reduced to the extent the Partnership incurs such fees to third parties, unaffiliated with the General Partner or the lender, with respect to such indebtedness and no such fee will be paid with respect to borrowings from the General Partner or its affiliates.For the period ended March 31, 2007, debt placement fees of approximately $6,000 were earned by the General Partner. For the period ended March 31, 2006, debt placement fees of approximately $3,000 were earned by the General Partner. 9 Table of Contents Equipment Management Fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases.For the three months ended March 31, 2007, equipment management fees of approximately $69,000 were earned by the General Partner.For the three months ended March 31, 2006, equipment management fees of approximately $30,000 were earned by the General Partner. 5. Notes Payable Notes payable consisted of the following: March 31, 2007 December 31, 2006 Installment note payable to bank; interest at 4.61%, due in monthly installments of $160, including interest, with final payment in December 2007. $ 469 $ 622 Installment notes payable to banks; interest ranging from 4.65% to 6.3%, due in monthly installments ranging from $1,095 to $14,239, including interest, with final payments from February through October 2008. $ 607,382 $ 714,889 Installment notes payable to banks; interest ranging from 5.85% to 5.2%, due in monthly installments ranging from $8,945 to $134,671, including interest, with final payments from February through October 2009. $ 1,961,170 $ 1,604,985 $ 2,569,021 $ 2,320,496 10 Table of Contents These notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership.Aggregate maturities of notes payable for each of the periods subsequent to March 31, 2007 are as follows: Amount Nine months ending December 31, 2007 $ 768,177 Year ended December 31, 2008 1,243,345 Year ended December 31, 2009 534,197 Year ended December 31, 2010 23,302 $ 2,569,021 5. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Three months Ended March 31, 2007 2006 Lease income, net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ 325,292 $ 101,734 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. Noncash investing and financing activities include the following: Three months Ended March 31, 2007 2006 Debt assumed in connection with purchase of computer equipment $ 573,817 $ 345,688 Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ 32,097 $ 99,608 11 Table of Contents Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. COMPUTER EQUIPMENT CCC, on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REVENUE RECOGNITION Through March 31, 2007, the Partnership’s leasing operations consisted of operating leases.Operating lease revenue is recognized on a monthly basis in accordance with the terms of the lease agreement.Rent is recorded on a straight line basis. The company’s leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. 12 Table of Contents The Partnership reviews a customer’s credit history before extending credit and establishes a provision for uncollectible accounts receivable based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, then an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. Liquidity and Capital Resources The Partnership’s primary source of capital for the quarter ended March 31, 2007 and March 31, 2006 were contributions of approximately $0 and $5,300,000, respectively.The Partnership incurred and paid offering costs of approximately $0 and $593,000 during those same periods.Equipment in the amount of approximately $887,000 was purchased during the quarter ended March 31, 2007 and distributions in the amount of $625,000 were paid during that same period.Equipment in the amount of approximately $2,000,000 was purchased during the quarter ended March 31, 2006 and distributions in the amount of $525,000 were paid during that same period. The Partnership intends to invest approximately $11,698,000in additional equipment for the remainder of 2007. The acquisition of this equipment will be funded by debt financing, and the debt service will be funded from cash flows from lease rental payments. For the quarter ended March 31, 2007, cash was provided from operations in the amount of $1,312,000, which includes a net loss of $29,000, and depreciation and amortization expenses of approximately $1,098,000.Other noncash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $325,000. For the quarter ended March 31, 2006, cash was provided from operations in the amount of $466,000, which includes a net loss of $248,000, and depreciation and amortization expenses of approximately $464,000.Other noncash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $102,000. The Partnership's investment strategy of acquiring computer equipment and generally leasing it under “triple-net leases” to operators who generally meet specified financial standards minimizes the Partnership's operating expenses.As of March 31, 2007, the Partnership had future minimum rentals on non-cancelable operating leases of $4,735,000 for the balance of the year ending December 31, 2007 and $8,077,000 thereafter. 13 Table of Contents Results of Operations Three months ended March 31, 2007 compared to Three months ended March 31, 2006 For the quarter ended March 31, 2007, the Partnership recognized income of approximately $1,453,000 and expenses of approximately $1,481,000, resulting in a net loss of approximately $28,000. For the quarter ended March 31, 2006, the Partnership recognized income of approximately $654,000 and expenses of approximately $902,000, resulting in a net loss of approximately $248,000. For the quarter ended March 31, 2007, operating expenses of $286,000, excluding depreciation, primarily consist of travel expenses of $5,000, accounting fess of $63,000 and other LP expenses of $159,000. For the quarter ended March 31, 2006, operating expenses of $354,000, excluding depreciation, primarily consist of sales expenses of $21,000, conferences of $11,000, postage and shipping of $5,000, and reimbursement of expenses to CCC for administration and operation of the Partnership of approximately $168,000. Organizational costs were approximately $0 and $37,000 for the quarter ended March 31, 2007 andMarch 31, 2006, respectively. In accordance with the American Institute of Certified Public Accountants, Statement of Position (SOP) 98-05, costs relating to start-up activities and organization costs (accounting, legal, printing, etc.) are expensed as incurred. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. The expenses totaled approximately $1,098,000 and $464,000 for the quarters ended March 31, 2007 and March 31, 2006, respectively. Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long-term debt and its associated fixed revenue streams. Item 4.Controls and Procedures The Chief Executive Officer and Principal Financial Officer of the Partnership have conducted a review of the Partnership's disclosure controls and procedures as of March 31, 2007. The Partnership’s disclosure controls and procedures include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time period specified in the Securities and Exchange Commission's rules and forms. The Partnership's disclosure controls and procedures also include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Exchange Act is accumulated and communicated to the Partnership's management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosureand to ensure that such information is recorded, processed, summarized and reported within the required time periods. 14 Table of Contents Based upon this review, the Partnership’s Chief Executive Officer and Principal Financial Officer have concluded that the Partnership's disclosure controls (as defined in Rule 13a-14c promulgated under the Exchange Act) are effective to ensure that the information required to be disclosed by the Partnership in the reports it files under the Exchange Act (i)is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii) is accumulated and communicated to the Partnership's management, including its Chief Executive Officer andPrincipal Financial Officer, to allow timely decisions regarding required disclosureand to ensure that such information is recorded, processed, summarized and reported within the required time periods. There have been no changes in the General Partner’s internal controls or in other factors that could materially affect our disclosure controls and procedures in the quarter ended March 31, 2007, that have materially affected or are reasonably likely to materially affect the General Partner’s internal controls over financial reporting. Part II:OTHER INFORMATION Commonwealth Income & Growth Fund V Item 1. Legal Proceedings N/A Item 1A. Risk Factors There have been no material changes to the risk factors set forth in our Annual Report on Form 10-K for the year ended December31, 2006, as filed with the SEC. In addition to the other information set forth in this report, you should carefully consider the factors discussed in PartI, Item1A, “Risk Factors” in our Annual Report on Form 10-K which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-K are not the only risks facing our company. Additional risks and uncertainties not currently known to us or that we currently deem immaterial also may have a material adverse effect on our business, financial condition and/or operating results. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. Submission of Matters to a Vote of Securities Holders N/A Item 5. Other Information N/A 15 Table of Contents Item 6. Exhibits 31.1 RULE 15d-14(a) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER 31.2 RULE 15d-14(a) CERTIFICATION OF FINANCIAL EXECUTIVE OFFICER 32.1 SECTION 1 OFFICER 32.2 SECTION 1FINANCIAL EXECUTIVE OFFICER SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND V BY: COMMONWEALTH INCOME & GROWTH FUND, INC. General Partner May 15, 2007 By: /s/Kimberly A. Springsteen Date Kimberly A. Springsteen Chief Executive Officer 16
